Title: To Alexander Hamilton from Campbell Smith, 23 March 1800
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Philada March 23d. 1800
          
          I have the honor to inform you that I yesterday received a letter from Lieut. Col. Butler desiring me as soon as possible to join the 4th Regiment as soon as possible—that having from the conversation I had with the Colonel before he left town anticipated this order, I applied a few days since to the Paymaster General for the settlement of my account, to the end of this month and have been refused—I must hope your interference Sir and that you will order me to be paid to enable me to proceed—I think it would be but justice too that I should receive the promotion, to which by the custom of our Army, I have become intitled by the resignation of Capt. Thomson of the 4th. Regiment some time since
          In the expectation of a line from you I am—With the highest consideration, Sir your most obdt Servt
          
            Campbell Smith
          
        